Citation Nr: 0213141	
Decision Date: 09/27/02    Archive Date: 10/03/02

DOCKET NO.  99-16 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  

This appeal comes to the Board of Veterans' Appeals from a 
June 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Columbia, South 
Carolina.  

The veteran appeared for a hearing on his appeal before the 
undersigned Board member at the RO in December 2000.  A 
complete transcript is of record.  

The case was remanded by the Board in April 2001 for 
additional medical evidence, VA orthopedic and neurologic 
examinations to fully evaluate the severity of lumbosacral 
strain in consideration of rating criteria under 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and Diagnostic Code 5295 (2001), and 
required processing of the appeal under the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The purpose 
of the remand has been met.  


FINDING OF FACT

Lumbosacral strains is manifested by pain, marked limitation 
of forward bending particularly during flare-ups, spasm, loss 
of lateral motion, osteoarthritic changes, and narrowing of 
the disc space.  


CONCLUSION OF LAW

Lumbosacral strain is 40 percent disabling according to 
applicable criteria.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 
4.71a, Diagnostic Code 5295 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On a VA examination in May 1999, the veteran complained of 
pain in the right lumbar spine radiating posteriorly down the 
right lower extremity to the popliteal area, numbness of the 
right 4th and 5th toes, and sharp pain in the back from 
coughing and sneezing.  He stated that his low back was 
getting worse.  Forward flexion of the lumbar spine was to 85 
degrees.  Backward extension was to 10 degrees.  Lateral 
flexion was to 20 degrees, bilaterally.  Rotation was to 35 
degrees on the right and to 30 degrees on the left.  Straight 
leg raising was negative, bilaterally.  Tenderness of the 
right lumbar spine down into the right buttock was elicited.  
Deep tendon reflexes were 2+ throughout except that ankle 
jerks were absent, bilaterally.  Motor strength and tone were 
normal in the lower extremities.  Light touch was decreased 
in the lateral right lower leg and into the right 3rd, 4th, 
and 5th toes.  Chronic low back pain with clinical right S1 
radiculopathy and non-localizing ankle jerks probably because 
of diabetes were the impressions.  Computerized axial 
tomogram of the lumbar spine revealed minimal diffuse disc 
bulge at L3-4 and L4-5.  X-ray examination of the lumbar 
spine revealed straightening of lumbar lordosis suggestive of 
spasm or strain, minimal retrolisthesis to a greater extent 
of L4 and L5 and mild degenerative changes with spurring and 
slight disc disease with disc space narrowing and minimal 
sclerosis at L5-S1 and L4-5.  

At the December 2000 hearing, the veteran testified that he 
took muscle relaxers and Tylenol for his low back problems.  
He described about 3 occasions when he could not get out of a 
chair due to a feeling of muscle paralysis of the low back.  
He could not do a lot of things.  He stated that if he got 
down on the floor to play with his grandchildren or did 
things like blowing his leaves and picking up pecans out of 
his driveway he would feel it the next day as an increase in 
low back pain.  He did not have it every day but every 3 or 4 
days.  He had bought a spa to help.  Sometimes he experienced 
a shooting pain from his low back when he tried to get up 
from a sitting position.  He experienced shooting pains from 
his low back area 10-15 times a month.  Pain was caused by 
his activity, especially stooping.  He had been laid up for a 
day with real sharp muscle spasms or pain of the low back to 
the point where he could not take a deep breath without 
feeling a sharp, shooting pain.  He was unable to lift 
anything due to low back pain and got his sons to do any 
lifting that he needed to have done.  He described his spasms 
as a feeling of tightness in his muscles and pain in the low 
back from stooping and standing in one position for a long 
time.  He described the frequency of muscles spasms as 
sporadic with his going two weeks without one and then having 
2 or 3 episodes in one week.  He was restricted by his doctor 
from lifting anything heavier than 40 pounds and he did not 
lift anything heavier than 6 ounces.  He had worn a back 
corset for lifting but since he no longer lifted he did not 
need to wear one.  He felt that his back had become weaker.  
He did not even attempt to bend backward because of low back 
pain.  

VA outpatient treatment records show, in January 2001, that 
the veteran had chronic low back pain.  There was no 
tenderness to palpation over the lumbosacral spine.  Full 
range of motion was indicated.  The degrees of range of 
motion were not specified.  Low back pain was reproducible 
with elevation of the legs to about 60 degrees.  Low back 
pain and osteoarthritis were assessed.  

On a VA neurological examination in August 2001, the veteran 
complained of low back pain.  He had no evidence of lumbar 
radiculopathy.  Absent Achilles reflexes were noted.  
Strength, coordination, sensation and deep tendon reflexes 
other than the Achilles were within normal limits.  History 
of lumbar pain with negative computerized tomography of the 
lumbar spine was the impression.  Magnetic resonance imaging 
(MRI) of the lumbar spine was recommended and showed, in 
October 2001, a probable small right sided disc herniation at 
L4-5 without other significant findings.  

On a VA orthopedic examination in August 2001, the veteran 
complained of progressive low back pain, sharp pains every 2-
3 weeks sometimes lasting for a week, stooping or doing some 
other activity causing the sharp low back pains, and minimal 
relief by using a transcutaneous nerve stimulation unit 
(TENS) in the lower right lumbar spine.  He denied weakness, 
numbness, bowel or bladder symptoms.  Tylenol, muscle 
relaxants, acupuncture, and home spa helped to make his back 
better.  Lumbosacral spine flexion was to 60 degrees.  
Backward extension was to 5 degrees.  Motor examination was 
shown as 5/5 for the lower extremities.  Deep tendon reflexes 
were 2+ and symmetrical.  Babinski's was downgoing with no 
clonus.  Straight leg raising was negative bilaterally.  
Tenderness to palpation was elicited in the lumbar spine 
mainly on the right side where he had his TENS unit.  There 
were no focal, motor or sensory deficits of either lower 
extremity.  Dorsalis pedis pulses were 2+.  Pain was produced 
on rotation of the pelvis and compression of his head.  The 
examiner stated that the veteran had pain on movement of the 
lumbar spine with the documented range of motion believed to 
be the degree of limitation of motion due to pain and 
fatigability.  He also had some weakened movement.  Pain 
could limit his functional activity during flare-ups and 
would limit his range of motion to less than was documented 
by 15 to 20 degrees depending on how bad the flare-up was.  
X-ray examination showed mild spondylosis of the lumbosacral 
spine with moderate L4-5 disc space narrowing, and moderate 
facet arthropathy at L5-S1.  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  38 C.F.R. §§ 4.1 and 4.2 
require that each disability be viewed in relation to its 
entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  Not all disabilities 
will show all the findings specified in the rating criteria, 
but coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45.  Furthermore, the U.S. Court of Appeals 
for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  The "functional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath at 592.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.).  (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.  (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly.  (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be noted.  

Under Diagnostic Code 5295, a 20 percent rating is assigned 
for lumbosacral strain where the evidence demonstrates muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral in standing position.  The criteria for a 
40 percent rating require severe symptoms, with listing of 
the whole spine to the opposite side, positive Goldthwait's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  

The veteran is shown to have progressive low back disability 
with flare-ups induced by activity and also unpredictable 
exacerbations of low back pain that are shown to 
significantly incapacitate him for about a day to a week at a 
time.  The current medical evidence indicates that his range 
of motion is substantially decreased by pain when he has a 
flare-up.  He is also shown to have weakened movement and 
fatigability from his low back disorder.  If he stoops over 
or lifts anything of appreciable weight, a flare-up of his 
low back symptomatology can occur.  There are additional 
objective indications of progressive low back dysfunction 
with  spondylosis, arthropathy and disc narrowing.  On the 
basis of the complete evidence as to his current low back 
disability, the Board finds that the manifestations more 
nearly approximate the criteria for a 40 percent rating, 
which is the maximum rating assignable under Diagnostic Code 
5295.  

The 40 percent rating assigned by this decision also 
represents the maximum rating for limitation of motion of the 
lumbar spine .  See 38 C.F.R. § 4.71a, Diagnostic Code 5292.  
While higher schedular ratings are provided for ankylosis and 
intervertebral disc syndrome, these are not aspects of the 
veteran's low back disability at this time.  Intervertebral 
disc syndrome has not been diagnosed and ankylosis is clearly 
not present.

Likewise, the Board finds nothing in the record to suggest 
that an extraschedular evaluation might possibly be in order 
under 38 C.F.R. § 3.321.  To warrant extraschedular 
evaluation, the evidence must show that application of the 
rating schedule is impracticable.  Id.  Here, there is no 
evidence of frequent hospitalization.  In addition, there is 
no medical evidence supporting interference with employment 
beyond that contemplated by the rating assigned by this 
decision.  Therefore, the Board concludes that the 
preponderance of the evidence is against a disability rating 
higher than 40 percent for the service- connected low back 
disability.  38 U.S.C.A. § 5107(b).

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000.  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 
6, 2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000.  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In this case, the Board finds that 
VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West Supp. 2001); see also 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(b)).  The appellant was notified in the RO's 
June 1999 decision that the evidence did not show that the 
criteria had been met for an increased rating for his low 
back disorder.  That is the key issue in this case, and the 
rating decision, as well as the statement of the case (SOC), 
and the supplemental statement of the case (SSOC), informed 
the appellant of the relevant criteria.  The Board concludes 
the discussions in the rating decision, SOC and SSOC sent to 
the appellant informed him of the information and evidence 
needed to substantiate the claim and complied with VA's 
notification requirements.  The May 2001 letter to the 
veteran clearly explained what evidence the VA would obtain 
and what evidence was to be submitted by the veteran.  His 
response was that he had no additional evidence to offer.  
Clearly, the requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), have been satisfied.

Second, VA has a duty to assist the appellant by making 
reasonable efforts to obtain evidence necessary to 
substantiate the claim.  38 U.S.C. § 5103 (West Supp. 2001); 
see also 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)).  The appellant has not 
referenced any obtainable evidence not of record that might 
aid his claim or that might be pertinent to the bases of the 
denial of this claim.  After having been sent a VCAA letter 
by RO in May 2001, he responded in June 2001 that he had no 
further evidence to submit.  The RO also requested and 
obtained VA medical records and conducted the necessary 
rating examinations to measure the complete extent of his low 
back disability for a full and fair disability evaluation.  
In this regard, in April 2001, the Board remanded the claim 
for additional evidentiary development, to afford him VA 
examinations specific to his claim and for further procedural 
processing under this statute.  All the obtainable data that 
was requested has been received and considered.  Moreover, 
the appellant has taken the opportunity to give extensive 
testimony on his claim during the hearing at the RO before 
the undersigned Board member in December 2000.  This 
testimony is contained in the hearing transcript which has 
been thoroughly reviewed and considered.  

In the circumstances of this case, another remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


ORDER

An increased rating for lumbosacral strain is granted, 
subject to the governing regulations applicable to the 
payment of monetary benefits.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

